Citation Nr: 0828381	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  05-38 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1985 to October 
1990.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2005 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Baltimore, Maryland.  

The Board notes that the veteran requested a Travel Board 
hearing on his substantive appeal.  In correspondence 
received in July 2008, the veteran indicated that he no 
longer wished to have a hearing. 


FINDINGS OF FACT

The veteran does not have hearing loss disability for VA 
purposes.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in a November 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran and 
what information and evidence will be obtained by VA.  A 
letter advising the veteran of the evidence needed to 
establish a disability rating and effective date was issued 
in March 2006.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and post-service medical 
records and examination reports.    

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The veteran was 
an active participant in the claims process by submitting 
medical evidence and argument.  Thus, he was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the veteran.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such have 
resulted in a disability.  38 U.S.C.A. §§ 1110, 1131.  Hence, 
in the absence of proof of a present disability, there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran contends that service connection is warranted for 
hearing loss because it is the result of noise exposure in 
service.  In support of his claim, the veteran has stated 
that he was exposed to fighter jet noise, as well as noise 
from the rock band he was a member of while serving on active 
duty.  Service records show that the veteran served as a 
guitar instrumentalist.

The veteran's entrance examination revealed the following 
pure tone thresholds, in decibels:

     HERTZ

500
1000
2000
3000
4000
Right 
Ear
10
15
30
30
25
Left 
Ear
15
5
15
20
10

This reflects some level of hearing loss in the right ear.  
See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (The 
threshold for normal hearing is from zero to 20 decibels, and 
higher threshold levels indicate some degree of hearing 
loss).  

An audiometry test in January 1990 revealed puretone 
thresholds in the right ear of 35 and 30 decibels at 3000 and 
4000 hertz, with 25 decibels or less in the remaining 
relevant frequencies.  In October 1990, puretone thresholds 
in the right ear were 30 decibels at 3000 and 4000 hertz, 
with 25 decibels or less in the remaining relevant 
frequencies.  The left ear revealed a puretone threshold of 
30 decibels at 1000 hertz in the left ear in October 1990, 
with all other relevant frequencies for both the October 1990 
and the January 1990 tests being 20 decibels or less.  

The report of a February 2005 VA examination revealed that 
pure tone thresholds, in decibels, were as follows:

				      HERTZ

500
1000
2000
3000
4000
Right 
Ear
15
15
15
30
35
Left 
Ear
15
20
20
25
25

Maryland CNC tests revealed speech recognition ability of 94 
percent in the right ear and 94 percent in the left ear.  The 
February 2005 VA audiologist concluded that the veteran does 
not have bilateral hearing loss disability for VA purposes.  

The Board acknowledges that the veteran submitted reports 
from private audiological evaluations dated in 1999, 2002, 
and June 2004, which reflect puretone thresholds of 40 or 45 
decibels in some of the frequencies.  However, these tests 
were all conducted prior to the veteran's filing of his 
claim.  Moreover, an examination for hearing impairment for 
VA purposes must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  It is unclear 
whether the private tests met those requirements.  38 C.F.R. 
§ 4.85(a).  In any event, the Board finds the most recent 
examination by VA, which clearly complied with the provisions 
of 38 C.F.R. § 4.85, to be the most probative of whether the 
veteran currently suffers from hearing loss disability as 
defined by VA.

Accordingly, as the preponderance of the competent evidence 
indicates that the veteran does not currently suffer from 
hearing loss disability as defined by 38 C.F.R. § 3.385, 
service connection is not in order for bilateral hearing loss 
disability.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable to this claim.  


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


